Citation Nr: 0827203	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  03-05 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from March 1978 to May 1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  A videoconference hearing before 
the undersigned Acting Veterans Law Judge was held in July 
2004.  A transcript of this hearing is of record.  This case 
was before the Board in June 2006 when it was remanded for 
additional development.  


FINDING OF FACT

Competent (medical) evidence reasonably establishes that the 
veteran's psychiatric disorder became manifest during his 
active service.


CONCLUSION OF LAW

Service connection for a psychiatric disorder, currently 
diagnosed as panic disorder without agoraphobia and major 
depressive disorder, is warranted.  38 U.S.C.A. §§ 1112, 
1113, 1131, 1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
instant claim.

Inasmuch as this decision grants the benefit sought, there is 
no reason to belabor the impact of the VCAA on this matter, 
since any error in notice content or timing is harmless.

II.  Service Connection for a Psychiatric Disorder

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Certain chronic diseases, such as psychoses, when manifest to 
a compensable degree within a prescribed period after service 
(one year for psychoses) shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
C.F.R. §§ 3.307, 3.309.  Notwithstanding such presumption, 
service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and competent (medical) 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The veteran's service treatment records (STRs) note that he 
denied any history of nervous trouble at his enlistment 
physical examination in April 1975.  Clinical evaluation of 
the veteran's psychiatric system was normal.  A July 1987 STR 
notes that the veteran was prescribed Elavil for depression 
secondary to an injury.  An April 1988 STR notes that the 
veteran's depression had resolved.  At his separation 
physical examination in January 1995, the veteran reported 
that he "suffered temporary depression while on recruiting 
duty."  Clinical evaluation was unchanged.

The veteran's DD Form 214 shows that his military 
occupational specialty (MOS) during service was automated 
logistical specialist and transportable automatic switching 
systems operator.  The veteran's awards included 4 Overseas 
Service Ribbons.

Treatment records from Walson Air Force Hospital dated in 
January 1996 note "depression" among the veteran's chronic 
illnesses.

VA treatment records dated between 1996 and 2008 show that 
the veteran received regular outpatient mental health 
treatment for complaints of depression and anxiety.  In March 
1996, when the veteran was seen with complaints of low back 
pain, he reported a history of depression.  In June 1996, the 
veteran complained of depression since service separation.  
He stated that he had worked for six months as a warehouse 
manager, but had to leave because of his stress and 
depression.  The VA examiner noted that the veteran "gives 
[his medical] history with embellishment and analogies [and] 
places great importance on convincing me that he has multiple 
health problems."  The assessment included depression with a 
note that the veteran's spirits had improved in the past few 
weeks.  On VA outpatient treatment in August 1996, the 
veteran's complaints included adjustment disorder/depression.  
The veteran reported using "hypnosis tapes with subsequent 
ability to relax."  He also reported feeling less helpless.  
The assessment included depression.

On VA examination in February 2001, the veteran's complaints 
included vivid dreams related to active service, frequent 
awakenings, significant amounts of panic symptoms, tiredness, 
and crying episodes.  The veteran reported that he 
experienced and was treated for panic attacks and crying 
episodes during service.  He also reported becoming depressed 
during service due to on-the-job stresses while "dealing 
with nuclear weapons" and was harassed by co-workers and a 
supervisor.  The veteran cried repeatedly during the 
psychiatric examination.  The veteran was being treated for 
anxiety and depression but not for PTSD at the time of this 
examination.  Mental status examination of the veteran showed 
good contact with reality, full orientation, no evidence of 
any delusions or hallucinations, bizarre thought processes, 
suicidal or homicidal ideation, and "an undercurrent of 
anxiety throughout this interview."  The VA examiner noted 
that the veteran "has been depressed for a long period of 
time and is subject to panic symptoms."  The impressions 
included major depressive disorder and panic disorder without 
agoraphobia.  

On VA outpatient treatment in February 2006, the veteran 
complained of depression and anxiety.  It was noted that the 
veteran was taking Buspirone and Venlafaxine.  The diagnosis 
was mood disorder.  Mental status examination of the veteran 
showed no agitation or psychomotor retardation, no thought 
disorder, regular rate and rhythm of speech, and no suicidal 
ideation.  The veteran had been told that he had "minor 
depression" and "major anxiety."  The VA examiner stated 
that the veteran "seems to describe panic attacks.  He is 
doing well on the current regimen and will leave it as it 
is."  The assessment included mood disorder not otherwise 
specified.

During the June 2006 hearing before the Board, the veteran 
testified that he experienced panic attacks during his 
military service.  He also reported that he was prescribed 
Elavil during service.

On VA examination in February 2008, the veteran complained of 
panic attacks and crying spells since active service.  The VA 
examiner reviewed the veteran's claims file, including his 
STRs.  The veteran reported that, during active service, "he 
was doing very highly pressured work in which he was part of 
a two-man control team.  He said that he was responsible for 
authentication releasing tactical weapons in Germany and he 
was part of just a two-man team.  He stated that he was on 
call all the time."  He reported being harassed by a senior 
non-commissioned officer.  The veteran also reported that he 
had been prescribed Elavil and attended weekly mental health 
therapy for a period of time; however, he ultimately removed 
in-service mental health treatment records from his file 
because his superior officers warned him of the negative 
impact they would have on his military service and 
retirement.  Currently, the veteran was quite isolated and 
appeared unemployable due to "the level of depression and 
anxiety that he manifests."  Mental status examination of 
the veteran showed signs of anxiety, no impairment of thought 
processes or communication, auditory or visual 
hallucinations, and no evidence of a psychotic disorder.  The 
VA examiner determined that the veteran met the criteria for 
major depressive disorder and panic disorder without 
agoraphobia.  This examiner opined that it was at least as 
likely as not that the veteran's chronic psychiatric disorder 
had its onset in active service and was related to active 
service.  "I believe this is true because the veteran 
reported that when he was in Germany in 1982 to 1985, he was 
in an extremely stressful job."  The examiner also noted the 
veteran's current level of symptomatology, his in-service 
psychiatric complaints and the fact that the veteran "sought 
treatment for these symptoms soon after discharge from the 
military, again signifying that his disorder had its onset 
while he was in the military." 

The evidence shows the veteran experienced psychiatric 
symptoms during service and that an antidepressant (Elavil) 
was prescribed on a least one occasion during service.  Post-
service medical evidence shows that the veteran continued to 
experience psychiatric symptoms and currently has diagnoses 
of panic disorder and major depressive disorder.  In February 
2008, a VA psychiatrist opined, in essence, that the 
veteran's current psychiatric disorder had its onset during 
service.  The report reflects that in addition to examining 
the veteran, the examiner thoroughly reviewed the veteran's 
pertinent medical history.  He noted the reasons and bases 
for his opinion, as noted above.  There is no medical opinion 
to the contrary. 

While there is no objective evidence that the veteran's in-
service duties included working on a two-man team which was 
responsible for the authorization of use of tactical or 
nuclear weapons-one of the reasons the February 2008 VA 
examiner linked the veteran's current psychiatric disorder to 
his military service-the record does show his in-service 
psychiatric complaints and the fact he sought post-service 
treatment for these symptoms as early as 1996, soon after 
discharge-the other reason that the February 2008 VA 
examiner linked the veteran's current psychiatric disorder to 
service.  

The Board also finds the veteran's testimony at the June 2006 
hearing regarding the onset of his psychiatric symptoms in 
service to be credible.  In light of the veteran's credible 
testimony and the VA medical opinion linking his currently 
diagnosed psychiatric disorders to service, the Board is 
satisfied that the evidence supportive of the claim is at 
least in equipoise with that against the claim.  Accordingly, 
service connection is in order for the veteran's psychiatric 
disorder.


ORDER

Service connection for a psychiatric disorder is granted.



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


